KAREN R. BAKER, Justice, dissenting. Because I believe that Stevenson’s two prior crimes are inadmissible, I respectfully dissent. I cannot agree with the majority that the admission of the two prior crimes had any relevance to Stevenson’s intent to kill Fox in this case. The test for establishing motive, intent, or plan as a Rule 404(b) exception is whether the evidence of the other act has independent relevance. Bragg v. State, 328 Ark. 613, 946 S.W.2d 654 (1997). The intent to commit a crime is a state of mind that is not ordinarily capable of 114proof by direct evidence, and so it must be inferred from circumstances. Gillie v. State, 305 Ark. 296, 808 S.W.2d 320 (1991). Yet, Stevenson’s prior crimes involving the use of a knife, the first in 1996, and the second in 2008, could not be construed as evidence of Stevenson’s intent to kill Fox. Neither incident demonstrated he had any particular skill in causing lethal wounds with a knife nor that causing a lethal wound was his purpose. Further, the evidence was not relevant to show Stevenson’s purpose or intent in stabbing Fox was to kill Fox. Because the introduction of this evidence was clearly prejudicial, and not independently relevant, it was not admissible under Rule 404(b). I would reverse and remand for a new trial.